UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4485



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ISAAC LEE WOODS,

                Defendant - Appellant.



                            No. 07-4486



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


REGINA BAILEY WOODS,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:05-cr-00131-FL)


Submitted:   September 24, 2008           Decided:   October 8, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael A. Grace, Christopher R. Clifton, GRACE, TISDALE & CLIFTON,
P.A., Winston-Salem, North Carolina, for Appellants. Anne Margaret
Hayes, Assistant United States Attorney, Clay Campbell Wheeler,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In these consolidated appeals, Isaac Lee Woods and Regina

Bailey    Woods   appeal   their   convictions      and    sentences.      The

Appellants were convicted of one count of conspiracy to commit

identity theft, wire fraud, fake entries and false statements, in

violation of 18 U.S.C. § 371 (2000), thirteen counts of wire fraud

and aiding and abetting such fraud, in violation of 18 U.S.C.A.

§§ 1343, 2 (West 2000 & Supp. 2008), eleven counts of false

statements on HUD forms, in violation of 18 U.S.C.A. §§ 1001, 2

(West 2000 & Supp. 2008), one count of conspiracy to commit money

laundering, in violation of 18 U.S.C.A. § 1956(h) (West 2000 &

Supp. 2008), and five counts of money laundering and aiding and

abetting      such   conduct,      in       violation     of   18     U.S.C.A.

§§ 1956(a)(1)(A)(I), 2 (West 2000 & Supp. 2008).                    The Woods’

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting there were no meritorious issues for appeal,

but suggesting the court review the sufficiency of the evidence.

The Woods have filed a pro se supplemental brief.              The Government

declined to file a brief.          Finding no meritorious issues, we

affirm.

            The Woods were convicted after a four-day jury trial

during which the Government established that the Woods, as approved

mortgage lenders for the Government National Mortgage Association

(“Ginnie Mae”) submitted fraudulent mortgage documents using the


                                        3
names, signatures and social security numbers of friends and

relatives    for   their    own    enrichment.         The    evidence      further

established the Woods laundered some of the funds they received in

order to conceal their scheme.           In addition, the Woods filed other

fraudulent   documents      with   the    Government     in    order   to    become

approved lenders and to conceal their fraudulent conduct.                   We have

reviewed the record and find the evidence was sufficient.                   We have

also considered the issues raised in the Woods’ pro se supplemental

brief and find the arguments to be without merit.

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                       We

therefore affirm the Woods’ convictions and sentences.                      We also

deny the Woods’ pending pro se motions to submit the cases on

their informal brief, to relieve their retained appellate counsel,

to expedite review, to reconsider their motion for release pending

the appeal, and for a new trial based on a deficient record on

appeal.     This court requires counsel inform their clients, in

writing, of the right to petition the Supreme Court of the United

States for further review. If either requests a petition be filed,

but counsel believes such a petition would be frivolous, then

counsel   may   move   in   this    court      for   leave    to   withdraw    from

representation.     Counsel’s motion must state that a copy thereof

was served on the Appellants.                We dispense with oral argument

because the facts and legal contentions are adequately presented in



                                         4
the materials before the court and argument would not aid the

decisional process.

                                                     AFFIRMED




                              5